United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David Torchia, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-85
Issued: April 10, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 15, 2012 appellant, through his representative, filed a timely appeal from an
April 18, 2012 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied his reconsideration request. Since more than 180 days has elapsed between the last
merit decision on July 21, 2011 and the filing of this appeal, and pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction to review the merits of his case.
ISSUE
The issue is whether OWCP properly denied appellant’s February 20, 2012 request for
reconsideration of the merits of his claim, pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
In April 2005 appellant, a 60-year-old mechanic, filed an occupational disease claim
alleging that he suffered stress as a result of harassment at work.2
OWCP denied appellant’s claim, finding that he did not substantiate his allegation of
harassment and consequently did not establish, beyond his mere perception, a compensable
factor of employment.
Appellant, through his representative, requested reconsideration. In an April 21, 2011
letter, counsel indicated that he was attaching sworn declarations from two parties to corroborate
appellant’s allegation of error, abuse and unreasonable behavior by the employing establishment.
However the two sworn declarations were not received by OWCP.
In a decision dated July 21, 2011, OWCP denied modification of its prior decision. It
noted that in addition to an appeal request form, appellant submitted a May 12, 2005 Rights and
Responsibilities and Choice of Physician letter, as well as an April 21, 2011 letter from counsel.
OWCP found that counsel’s arguments were repetitive and failed to provide any new supportive
corroborating evidentiary material other than the claimant’s prior statements, which had already
been reviewed. “In summary, the argument presented with the [April 21, 2011] reconsideration
appeal request has already been sufficiently addressed an[d] in effect provides no new and
material evidence that would support altering the April 22, 2010 reconsideration decision.”
On February 20, 2012 appellant, through counsel, again requested reconsideration.
Counsel argued that OWCP had overlooked the evidence he submitted to support his prior
request, namely, the two sworn declarations that corroborated appellant’s allegation of
harassment. He argued that appellant had satisfied his burden of demonstrating that his
emotional injury was caused by workplace harassment.
In a decision dated April 18, 2012, OWCP denied appellant’s reconsideration request. It
explained that it did not receive the two sworn declarations that counsel stated that he had
attached to his prior request. As the most recent request neither raised substantive legal
questions nor included new and relevant evidence, OWCP found the request to be insufficient to
warrant a merit review of appellant’s case.
On appeal, counsel argues the merits of the case. He states that the April 18, 2012
decision “has again denied benefits for emotional injuries caused by repeated acts of
discrimination and harassment by the [employing establishment].” Counsel argues that benefits
should be awarded.

2

“I have been harassed, intimidated, called a liar, was told I was dishonest and was told I committed fraud and
that’s just for starters. Things were written about me in our shop area and some of my coworkers have told others I
was committing fraud. Gerald Atkins has made my life a living hell since February 17, 2005 the day I returned to
work.”

2

LEGAL PRECEDENT
OWCP may review an award for or against payment of compensation at any time on its
own motion or upon application.3 An employee (or representative) seeking reconsideration
should send the request for reconsideration to the address as instructed by OWCP in the final
decision. The request for reconsideration, including all supporting documents, must be in
writing and must set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.4
A request for reconsideration must be sent within one year of the date of OWCP’s
decision for which review is sought.5 A timely request for reconsideration may be granted if
OWCP determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, OWCP
will deny the request for reconsideration without reopening the case for a review on the merits.6
ANALYSIS
Counsel mischaracterizes OWCP’s April 18, 2012 decision. That decision did not deny
benefits. OWCP denied appellant’s February 20, 2012 reconsideration request. It denied
reopening his case for a review on the merits. OWCP found that appellant’s request did not
warrant such reconsideration.
Thus, the only issue the Board may consider is whether OWCP properly denied a merit
review of appellant’s case. The Board may not decide whether appellant has established a
compensable factor of employment or whether the medical evidence is sufficient to establish the
element of causal relationship. The Board has no jurisdiction on this appeal to weigh the
probative value of the evidence submitted or determine appellant’s entitlement to compensation.
The Board will decide only whether appellant’s February 20, 2012 reconsideration request meets
at least one of the three criteria for obtaining reconsideration by OWCP.
In his February 20, 2012 reconsideration request, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. He did not identify a specific point of
law or show how OWCP erroneously applied or interpreted it in denying his claim for
compensation.
Appellant did not advance a new and relevant legal argument. He argued that OWCP
was incorrect in finding that he failed to provide any new supporting evidence. To the contrary,
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606.

5

Id. at § 10.607(a).

6

Id. at § 10.608.

3

appellant asserted that he had submitted two sworn declarations that stood unrebutted in support
of his allegation of harassment. The Board has conducted a limited review of the record to
determine if he indeed submitted the declarations, but the record shows no such evidence. In
addition to appellant’s April 21, 2011 appeal request form, OWCP received a May 12, 2005
letter on employee rights, responsibilities and choice of physician. It also received counsel’s
April 21, 2011 three-page argument. There were no enclosures.
If the record had shown that OWCP received the sworn declarations but did not consider
the evidence in denying modification on July 21, 2011, appellant’s argument would be relevant.
Regulations provide that OWCP will consider all evidence submitted appropriately.7 As OWCP
did not receive the evidence, appellant’s argument provides no grounds for reversing the
April 18, 2012 decision and remanding the case for a merit review.
Counsel arguments concerning the issue of causal relationship and entitlement to benefits
are irrelevant because OWCP has not yet accepted a compensable factor of employment.
A claimant may be entitled to a merit review by submitting relevant and pertinent new
evidence not previously considered by OWCP, but appellant submitted no evidence to support
his February 20, 2012 reconsideration request. He again referred to the sworn declarations but
did not submit them.
Accordingly, the Board finds that appellant’s February 20, 2012 reconsideration request
did not meet any of the requirements of 20 C.F.R. § 10.606. Appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. He did not advance a relevant legal
argument not previously considered by OWCP. Appellant did not submit relevant and pertinent
new evidence not previously considered by OWCP. Pursuant to 20 C.F.R. § 10.608, OWCP
properly denied a merit review. The Board will affirm OWCP’s April 18, 2012 decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s February 20, 2012
reconsideration request.

7

Id. at § 10.119.

4

ORDER
IT IS HEREBY ORDERED THAT the April 18, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 10, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

